Curia.

There is no express provision, in the statute, for adjourning in a case like the present; and we think there is no implied power to adjourn. The proceedings of the Judges were corara non judice, and void; and we advise that the prisoner be arraigned, plead, de novo, and be tried at the next Oyer and Terminer for Washington county.
Lathrop, suggested that as the record was, he might be embarrassed, on bringing up the prisoner at the next Oyer and Terminer, by a plea of auterfois convict, and submitted whether the Court would not direct a rule to be entered, setting aside the proceedings ; and the Court directed the Clerk to enter a
Rule accordingly.